DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a test-and- measurement probe which falls within the statutory category of a machine. The claim(s) recite(s) the limitation of “a probe head configured to obtain a signal… and a touchscreen user interface configured to visually convey test-and-measurement information to a user and accept user touch input”. The claimed invention is an apparatus that allows for user to visually convey information. The mere nominal recitation of a generic content server and generic network-based device does not take the claim out of an apparatus providing organization of human interactions grouping. Thus, the claim recites an abstract idea.   
The claim as a whole merely describes how to generally “apply” the concept of obtaining a signal, visually convey test and measurement information to a user and accept user touch input in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the interactions on a computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Displaying the results in a touchscreen user interface is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity). As noted previously, the claim as a whole merely describes how to generally “apply” the concept of obtaining signal from a DUT in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e.., an inventive concept) to the abstract idea.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1 is ineligible under 35 USC 101.
Dependent Claims(s) 2 – 7, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 2, “comprising a controller” is recited at a high level of generality, i.e., as a generic controller performing a generic computer function of controlling. Accordingly, this generic additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 3, “the controller is housed in a combox” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 4, “the touchscreen user interface is wirelessly coupled to the controller” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 5, “the touchscreen user interface is coupled to the controller by a user-interface cable” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 6, “a camera… displaying images from the camera” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 7, “the touchscreen user interface is wirelessly coupled to the probe head” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 8, “the touchscreen user interface comprises a mobile device” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a test-and- measurement probe which falls within the statutory category of a machine. The claim(s) recite(s) the limitation of “a probe head configured to obtain a signal… and a touchscreen user interface configured to visually convey test-and-measurement information to a user and accept user touch input”. The claimed invention is an apparatus that allows to visually convey information for a user. The mere nominal recitation of a generic content server and generic network-based device does not take the claim out of an apparatus providing organization of human interactions grouping. Thus, the claim recites an abstract idea.   
The claim as a whole merely describes how to generally “apply” the concept of obtaining a signal, visually convey test and measurement information to a user and accept user touch input in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the interactions on a computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Displaying the results in a touchscreen user interface is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity). As noted previously, the claim as a whole merely describes how to generally “apply” the concept of obtaining signal from a DUT in a computer environment. The additional elements of a test-and-measurement instrument and a test-and-measurement probe are used to mere data gathering. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e.., an inventive concept) to the abstract idea.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 9 is ineligible under 35 USC 101.
Dependent Claims(s) 10 – 17, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 10, “wirelessly communicate” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 11, “a probe-to-instrument interface” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 12, “a camera… to display images from the camera” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 13, “is an oscilloscope” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 14, “comprising a controller” is recited at a high level of generality, i.e., as a generic controller performing a generic computer function of controlling. Accordingly, this generic additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 15, “the controller is housed in a combox” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 16, “the touchscreen user interface is wirelessly coupled to the controller” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 17, “the touchscreen user interface is coupled to the controller by a user-interface cable” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is directed to a method of operating a test-and-measurement probe which falls within the statutory category of a process. The claim(s) recite(s) the limitation of “coupling a touchscreen user interface…., displaying test-and-measurement information on the touchscreen user interface… and receiving a user touch input…”. The claimed invention is a process that allows to visually convey information for a user. The mere nominal recitation of a generic content server and generic network-based device does not take the claim out of a method providing organization of human interactions grouping. Thus, the claim recites an abstract idea.   
The claim as a whole merely describes how to generally “apply” the concept of obtaining a signal, visually convey test and measurement information to a user and accept user touch input in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the interactions on a computer. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Displaying the results in a touchscreen user interface is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity). As noted previously, the claim as a whole merely describes how to generally “apply” the concept of obtaining signal from a DUT in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e.., an inventive concept) to the abstract idea.  Thus, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 18 is ineligible under 35 USC 101.
Dependent Claims(s) 19 – 20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claim 19, “wirelessly coupling” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. 
Regarding Claim 20, “detecting a type… and displaying” is considered more than an abstract limitation, but not a practical application because these additional element does not impose any meaningful limits on practicing the abstract idea. Furthermore, displaying the results in a touchscreen user interface is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity). 
The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 

Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 9, and 18. Therefore, no prior art rejection for claims 1, 9, and 18 is presented in this action. However, Claims 1 – 20 are rejected under 35 U.S.C. 101. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sameshina (US 11,378,619 B2) suggests a probe assembly configured to test one or more devices under test (DUTs) of a substrate, wherein the probe assembly includes a thermal control system configured to at least partially control a substrate temperature of the substrate while the probe assembly tests the one or more DUTs (see claim 21).
Kimes et al. (US 11,360,140 B1) discloses a probe head configured to receive the RF device; a flange structure; an isolation structure coupled between the probe head and the flange structure (see claim 1).
Thompson et al. (US 11,280,827 B2) teaches a test system comprising: a test head; a probe card assembly connected to the test head, the probe card assembly comprising: a probe card having electrical contacts (see claim 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        8/27/2022